Per Curiam. The plaintiff in error now moves the court to continue this cause until the next term of court because the scire facias herein has not been served on defendant ten days before the commencement of the present term. This cause was on the docket at last term wlien both parties appeared in ¡open court by their respective attorneys, and the defendant in error entered his motion for a rule on plaintiff in error to file a good and sufficient bond, and at the same time asked leave of the court to attach a jurat to an affidavit on file in the cause. This motion and application were resisted by plaintiffs and both overruled by the court. This was such an appearance as brought the defendant into court and rendered the service of process unnecessary. The cause was continued to the present term and now stands for hearing. The motion is overruled.